Citation Nr: 9912648	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-48 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and F.S.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from June 1947 to March 1950.

A June 1974 RO decision denied service connection for asthma.  
The veteran was notified of the determination in June 1974 
and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for asthma.  This case comes to 
the Board of Veterans' Appeals (Board) from February 1994 and 
later RO decisions that determined there was no new and 
material evidence to reopen the claim.

In September 1997, the Board remanded the case to the RO in 
order to schedule the veteran for a hearing before a member 
of the Board.  In March 1999, the veteran testified before 
the undersigned sitting at the RO.



FINDINGS OF FACT


1.  By an unappealed June 1974 RO decision, service 
connection for asthma was denied.

2.  Evidence received subsequent to the June 1974 RO decision 
is of such significance that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The unappealed June 1974 RO decision, denying service 
connection for asthma, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
claim for service connection for asthma.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


The unappealed June 1974 RO decision, denying service 
connection for asthma, is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.1103.  The question now presented 
is whether new and material evidence has been submitted since 
the June 1974 RO decision to permit reopening of the claim.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
veteran has asthma and whether it had its onset in service).  
For evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the June 1974 RO 
decision consisted of statements from the veteran that he had 
asthma that began in active service, and service medical 
records that did not show the presence of asthma.  Since the 
June 1974 RO decision, various evidence has been submitted, 
including testimony and statements from the veteran to the 
effect that he has asthma that began in service.  This 
evidence is redundant of information of record in June 1974 
and not new.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

Statements and testimony from acquaintances of the veteran 
have also been received that are to the effect that the 
veteran has had asthma since service and that he did not have 
asthma prior to entry into service.  Private medical records 
of the veteran's treatment for various conditions, including 
asthma, in the 1980's and 1990's have also been received.  
This evidence now shows that the veteran has the claimed 
disability and indicates that it has been present since 
service, and make it more likely that his claim for service 
connection for asthma is plausible.  This evidence by itself 
contributes a more complete picture to the veteran's claim 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for asthma.  Hodge, 155 F. 3d 1356; Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  Hence, the Board finds that new 
and material evidence has been submitted to reopen the claim 
for service connection for asthma.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
asthma is granted.


REMAND

Since the Board has held that the claim for service 
connection for asthma is reopened, the entire evidentiary 
record must be considered.  Consequently, the case is 
remanded to the RO for consideration of the issue of service 
connection for asthma prior to appellate consideration of 
this issue in order to ensure due process of law to the 
veteran, pursuant to the decision of the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) in Bernard v. Brown, 4 Vet. App. 384 
(1993).

While the Board has determined that there is new and material 
evidence to reopen the claim for service connection for 
asthma, it does not necessarily flow from this determination 
that there is a well-grounded claim.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  In this regard, the veteran 
should be given the opportunity to submit additional evidence 
with regard to his claim for service connection for asthma.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for asthma since discharge from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  The RO should request additional 
service medical records, since the 
original request was so soon after 
service, and should request CLINICAL 
records of in-service hospitalizations 
identified in the hearing transcript.

3.  After the above development, the RO 
should review the claim.  This review 
should initially consider whether the 
veteran has submitted a well-grounded 
claim for service connection for asthma 
prior to adjudication of the claim on the 
merits.

4.  If the decision remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

